 1
 2
 3
 4
 5                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 6                                       AT SEATTLE
 7   _______________________________________
                                            )
 8   In re SUBPOENA TO NON-PARTY            )
     JUSTIN WORKS.                          )                 Case No. MC18-0107RSL
 9                                          )
     ----------------------------------     )
10                                          )
     EPIPEN MARKETING, SALES PRACTICES )                      ORDER TRANSFERRING CASE
11   AND ANTITRUST LITIGATION,              )
     No. 17-2785DDC (D. KAN.).              )
12   _______________________________________)
13
            This matter comes before the Court on non-party Justin Works’ motion to quash subpoena
14
     (Dkt. # 1) and the accompanying motion to transfer (Dkt. # 2). The underlying multi-district
15
     litigation is pending in the United States District Court for the District of Kansas, and Mylan Inc.
16
     and Mylan Specialty L.P., who issued the subpoena, do not object to transfer under Fed. R. Civ.
17
     P. 45(f).
18
            The unopposed motion to transfer is GRANTED. The Clerk is directed to transfer this
19
     matter to the United States District Court for the District of Kansas.
20
21
            Dated this 16th day of November, 2018.
22
23                                              A
24                                              Robert S. Lasnik
                                                United States District Judge
25
26


     ORDER TRANSFERRING CASE
